DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 recites “the sheath” there is insufficient antecedent basis for this limitation in the claim.  It is believed to depend on claim 28 not claim 25Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 appears to positively recite a step of blood flow.  The claim should recite the blood flow in a functional manner.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) in view of Epstein et al. (US 2008/0039786 A1).
With regard to claims 9 and 10, Matsuda et al. teach an apparatus for bypassing a blocked vessel comprising a catheter body configured for insertion into a blood vessel, the catheter body including a distal opening and a circumferential outer wall with an inner surface circumscribing and defining a lumen (Figs. 1 and 2 catheter 1, lumen 19, distal opening 25), the circumferential outer wall including at least one perforation and a side hole in communication with the lumen such that blood flow is directed through the lumen so as to direct blood flow around a blockage in the vessel and thereby establish a bypass (Figs. 1 and 2 perforation 29, Col. 5 lines 41-46), the at least one perforation positioned between the side hole and the distal opening (Figs. 1 and 2 side hole member 23).  Matsuda et al. do not disclose the outer wall is devoid of a balloon.  However, Epstein et al. teach equivalently using two balloons or two expandable membranes for occlusion (Fig. 4, Fig. 5A, [0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an expandable membrane in place of balloons in Matsuda et al. as Epstein et al. teach this to be an art effective equivalent and would yield the same predictable result.  The perforation is distal of the location of the membrane so there is a length between the side hole and distal opening distal of the membrane which is unobstructed.  
With regard to claim 17, see Fig. 2 lumen 17.
With regard to claim 20, blood is capable of flowing into the lumen through the distal opening.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claims 9 and 10 above, and further in view of Boehm JR. et al. (US 2017/0000493 A1).
With regard to claims 11-14, Matsuda et al. teach a device substantially as claimed which would have proximal and distal segments. Matsuda et al. do not teach a valve or selectively inhibiting flow between the distal and proximal segments.  However, Boehm Jr. et al. teach using a valve to prevent backflow through the catheter (Fig. 8 member 23, [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Matsuda et al. as Boehm Jr. et al. teach this is beneficial for preventing backflow.  At the location of the valve the diameter is less.  Such a valve would be placed just proximal of the side holes which is the juncture between the first and second segments, when the valve is closed flow is redirected.  The valve is closable by the user due to flow conditions when the user places the device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claim 9 above, and further in view of Nitzan et al. (US 2018/0126130 A1).
With regard to claim 15, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a pressurized fluid bag in communication with a proximal end hole.  However, Nitzan et al. teach that a pressurized fluid flow can be used to prevent blood from backflowing into a patient and the height can be adjusted to regulate flow ([0206], [0207], see [0196] container can be a bag).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressurized fluid and flow regulator in the central lumen of Matusda et al. as Nitzan et al. teach this is beneficial for preventing backflow.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066), Epstein et al. (US 2008/0039786 A1), and Boehm JR. et al. (US 2017/0000493 A1) as applied to claim 14 above, and further in view of Nitzan et al. (US 2018/0126130 A1).
With regard to claim 16, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a pressurized fluid bag in communication with a proximal end hole.  However, Nitzan et al. teach that a pressurized fluid flow can be used to prevent blood from backflowing into a patient and the height can be adjusted to regulate flow ([0206], [0207], see [0196] container can be a bag).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressurized fluid and flow regulator in the central lumen of Matusda et al. as Nitzan et al. teach this is beneficial for preventing backflow.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claim 9 above, and further in view of Nahon et al. (US 2007/0185445 A1) and Yassinzadeh (US 2012/0029436 A1).
With regard to claim 18, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a balloon proximal of the side hole and a third lumen in communication with the balloon.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Matsuda et al. as in Nahon et al. as this is beneficial for controlling flow.  Further, Yassinzadeh teaches the delivery sheath to have a balloon to divert fluid as necessary during delivery (Figs. 1 and 5 member 30, [0023], [0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a balloon on the sheath in Matsuda et al. as combined with Nahon et al. as Yassinzadeh teaches this is beneficial to divert flow.  As combined the balloon would necessarily connect to a third lumen in the sheath for inflation and as the balloon is on the sheath it may be placed proximally of the side hole when covering and uncovering.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claim 9 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 19, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a support sheath.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Matsuda et al. as in Nahon et al. as this is beneficial for controlling flow.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066), Epstein et al. (US 2008/0039786 A1), and Nahon et al. (US 2007/0185445 A1) as applied to claim 19 above, and further in view of Yassinzadeh (US 2012/0029436 A1).
With regard to claim 21, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose an anchoring balloon.  However, Yassinzadeh teaches the delivery sheath to have a balloon to divert fluid as necessary during delivery (Figs. 1 and 5 member 30, [0023], [0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a balloon on the sheath in Matsuda et al. as combined with Nahon et al. as Yassinzadeh teaches this is beneficial to divert flow.  

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claims 9 and 17 above, and further in view of Imran (US 5,947,985).
With regard to claims 22 and 23, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose at least one macerating loop.  However, Imran teaches using macerating loops to aid in removing blockages (Fig. 1 member 56, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating loop in Matsuda et al. as Imran teaches this is beneficial for clearing thrombus.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Epstein et al. (US 2008/0039786 A1) as applied to claim 9 above, and further in view of Edmunds et al. (US 2011/0190727 A1).
With regard to claim 24, Matsuda et al. teach a device substantially as claimed. Matsuda et al. do not disclose the channel and lumen are concentric.  However, Edmunds et al. teach equivalently using concentric or eccentric lumens ([0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use concentric lumens in Matsuda et al. as Edmunds et al. teach such to be equivalent and this would yield the same predictable result.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) in view of Imran (US 5,947,985).
With regard to claims 25 and 26, an apparatus for bypassing a blocked vessel comprising a catheter body configured for insertion into a blood vessel, the catheter body including a distal opening and a circumferential outer wall with an inner surface circumscribing and defining a lumen (Figs. 1 and 2 catheter 1, lumen 19, distal opening 25), the circumferential outer wall including at least one perforation and a side hole in communication with the lumen so as to direct blood flow around a blockage in the vessel and thereby establish a bypass, the at least one perforation positioned between the side hole and the distal opening (Figs. 1 and 2 perforation 29, side hole 23, Col. 5 lines 41-46).  However, Imran teaches using macerating loops to aid in removing blockages (Fig. 1 member 56, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating loop in Matsuda et al. as Imran teaches this is beneficial for clearing thrombus.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Imran (US 5,947,985) as applied to claim 25 above, and further in view of Boehm JR. et al. (US 2017/0000493 A1).
With regard to claim 27, Matsuda et al. teach a device substantially as claimed which would have proximal and distal segments. Matsuda et al. do not teach the proximal segment lumen to be smaller than the exit opening.  However, Boehm Jr. et al. teach using a valve to prevent backflow through the catheter (Fig. 8 member 23, [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Matsuda et al. as Boehm Jr. et al. teach this is beneficial for preventing backflow.  At the location of the valve the diameter is less.  

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Imran (US 5,947,985) as applied to claim 26 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 28, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a support sheath.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Matsuda et al. as in Nahon et al. as this is beneficial for controlling flow.  

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,840,066) and Imran (US 5,947,985) as applied to claim 25 above, and further in view of Nahon et al. (US 2007/0185445 A1) and Yassinzadeh (US 2012/0029436 A1).
With regard to claims 29 and 30, Matsuda et al. teach a device substantially as claimed.  Matsuda et al. do not disclose a support sheath, anchoring balloon, or balloon proximal to the side hole. However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Matsuda et al. as in Nahon et al. as this is beneficial for controlling flow.  Further, Yassinzadeh teaches the delivery sheath to have a balloon to divert fluid as necessary during delivery (Figs. 1 and 5 member 30, [0023], [0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a balloon on the sheath in Matsuda et al. as combined with Nahon et al. as Yassinzadeh teaches this is beneficial to divert flow.  As combined the balloon would necessarily connect to a second lumen in the sheath for inflation and as the balloon is on the sheath it may be placed proximally of the side hole when covering and uncovering.
Double Patenting
Claims 9, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,926,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more specific and teach each limitation of the listed claims.


Claims 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, 10, and 15 of U.S. Patent No. 10.857,328 in view of Imran (US 5,947,985). The claims of the Patent teach all the limitations of the recited claims except for a macerating loop.  However, Imran teaches using macerating loops to aid in removing blockages (Fig. 1 member 56, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating loop as Imran teaches this is beneficial for clearing thrombus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783